Citation Nr: 0925197	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  99-01 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975 and again from September 1990 to May 1991.  He 
also had several years of service with the U.S. Army 
Reserves.  The Veteran served in the Southwest Asian theatre 
of operations from November 11, 1990 to April 16, 1991.

This case comes before the Board of Veterans' Affairs (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Veteran was afforded a personal hearing before 
the undersigned Veterans Law Judge in October 2000.  A 
transcript of the hearing is contained in the claims folder.

In a September 2005 decision, the Board denied entitlement to 
service connection for PTSD and for a left shoulder 
disability.  The Veteran appealed that decision, with regard 
to the PTSD issue only, to the United States Court of Appeals 
for Veterans Claims (Court); the Veteran limited such appeal 
to the PTSD issue (the Veteran expressly withdrew his claim 
regarding the left shoulder in a signed statement dated in 
October 2005).

Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in an April 2009 Order, vacated the September 2005 decision 
only to the extent of the denial of service connection for 
PTSD.  The Court remanded the PTSD issue to the Board.


FINDINGS OF FACT

1.  One of the Veteran's claimed in-service stressors has 
been corroborated.

2.  There is a medical diagnosis of PTSD related to claimed 
in-service stressors, including the corroborated stressor.




CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence of record establishes that the Veteran has been 
diagnosed as having PTSD.  The Veteran contends that he has 
PTSD based on in-service stressors including, most 
significantly, dangerous conditions and witnessing at least 
one traumatic motor vehicle accident while driving a truck 
during service in the Persian Gulf region.  In this case, the 
record contains medical evidence establishing a current 
diagnosis of PTSD, which satisfies one requirement of 38 
C.F.R. § 3.304.  Moreover, there is medical evidence linking 
the diagnosis of PTSD to the alleged in-service stressors, 
which satisfies the second criterion for establishing service 
connection.  The outcome of the case therefore turns on the 
requirement of credible supporting evidence of a service 
stressor(s).

The Board notes that the Veteran has not alleged, nor has the 
evidence shown, that he engaged in combat with the enemy.  
Thus, his assertions of service stressor are not sufficient 
to establish its occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for 
'credible supporting evidence' means that 'the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.'  Dizoglio v. Brown, 
9 Vet.App. 163 (1996).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of PTSD or any other 
psychiatric problem.  No references are made to the Veteran 
witnessing a motor vehicle accident.  Examinations conducted 
in December 1991 and in January 1995 indicated that the 
Veteran's psychiatric condition was normal.

Statements submitted by service members that served with the 
Veteran testify that he complained of stress after witnessing 
the alleged accidents.  In April 2005, CURR reported that 
that the '[redacted] Road' the Veteran was responsible for 
driving was nicknamed [redacted] due to the hazardous 
driving conditions.  Reference was made to the bad 'driving 
habits' of the local nationals and third world nationals.

The Veteran's credible testimony, including in October 2000 
sworn testimony provided before the undersigned Veteran's Law 
Judge, is reasonably corroborated by the CURR report in this 
case.  The Veteran asserts that he witnessed multiple motor 
vehicle accidents and was exposed to dangerous driving 
conditions during such service, and the CURR report 
reasonably confirms that the specific [redacted] Road featured 
significantly dangerous conditions consistent with the 
Veteran's account of danger and frequent motor vehicle 
accidents.

After review of the record, the Board finds that the 
evidence, including service department records, reasonably 
corroborate the occurrence of the Veteran's claimed stressor 
involving [redacted] Road.  The medical evidence shows that the 
Veteran is diagnosed with PTSD that has been clinically 
associated, including in a June 2001 VA examination report, 
with the reasonably corroborated stressor of witnessing a 
significant motor vehicle accident during service.

The record presents no evidence to substantially probatively 
contradict the findings discussed above.  Although the 
evidence is not entirely clear, resolving the benefit of 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for PTSD is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Service connection for PTSD is granted.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


